PER CURIAM:
Claimant Bonnie H. Woody seeks $ 151.62 for property damage she incurred as the result of an accident on April 6, 1989. The Court amended the style of the claim to reflect Bonnie H. Woody, titled owner of the vehicle, as the proper party claimant. Claimant alleges negligence on the part of the respondent due to a poorly marked area of highway in which her vehicle struck a hazardous hole.
Claimant's son, David P. Hawkins, was operating claimant's 1981 American Motors Eagle in the south bound lane of U.S. Route 250 on April 6, 1989, at approximately 4:00 p.m. Mr. Hawkins testified that it had rained that day. He was proceeding toward Fairmont at approximately 25 miles per hour when the vehicle struck a water-filled hole. The hole was located on the berm and extended eight to twelve inches into the road. He estimated the hole to be six to eight inches deep. A piece of metal similar in appearance to a cable protruded from the hole. Since three oncoming vehicles were traveling in the opposite direction, Mr. Hawkins was unable to avoid striking the hole. He then removed claimant's car from the traffic lane of the highway and reported the hazard to the respondent. No warning signs were present on U.S. Route 250, according to Mr. Hawkins. Damage was done to the right front and right rear tires of claimant's vehicle, and it was necessary to have the vehicle towed back into Fairmont.
*102The Court has carefully considered the record, and has determined that a piece of metal or a similar material was present in the hole on U.S. Route 250. The State had constructive knowledge of a hazardous road condition, and failed to respond to that hazard appropriately. In addition, the State failed to warn travelers of the hazardous condition. Therefore, the Court makes an award to the claimant in the amount of $151.62.
Award of $151.62.
Judge Steptoe and Judge Baker did not participate in the hearing or the decision of this claim.